750 N.W.2d 199 (2008)
Glen SMILEY, Donna Smiley, Richard L. Hurford, Judi Hurford, Malcom J. Sutherland, Julie T. Sutherland, Colton P. Weatherspoon, Deborah J. Weatherspoon, Brit Gordon, Ann Gordon, Curtis Marsh, Judi Marsh, David E. Sorge, Madalynne Sorge, William H. Dance, Nick Spain, Sally Spain, Therese Cardoze, Richard C. Cardoze, Todd V. Callewaert, Jennifer S. Callewert, *200 Anthony Paddock, Darby Paddock, Margaret Feringa, Helen P. Thurber, Roy Lombardo, Sally Lombardo, Nila L. Carter, David Fitzsimons, Jr., Holly Fitzsimons, Robert Ollison and Dempsey Ollison, Plaintiff-Appellees,
v.
GROSSE POINTE WAR MEMORIAL ASSOCIATION, Defendant-Appellant.
Docket No. 136172. COA No. 275937.
Supreme Court of Michigan.
June 23, 2008.
On order of the Court, the application for leave to appeal the February 26, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.